Appeal by defendants from an order of the Supreme Court, Kings County, dated January 17, 1973, which denied their motion to vacate a judgment entered December 10, 1971 upon consent and a stipulation agreed to in open court. Order reversed, without costs, and motion granted and judgment vacated on condition that defendants tender at the office of plaintiff’s attorney, within 10 days after entry of the order to be made hereon, all sums due under the stipulation. On the facts of this case it was an improvident exercise of discretion to hold defendants in default for their failure, by one day, to make the payment required by the terms of the stipulation. Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.